UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-7491


UNITED STATES OF AMERICA,

                Petitioner - Appellee,

          v.

ROBERTO CHAY-CHAY,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:15-hc-02064-BR)


Submitted:   August 19, 2016                 Decided:   August 24, 2016


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Joseph Bart
Gilbert, Assistant Federal Public Defender, Raleigh, North
Carolina, for Appellant.     John Stuart Bruce, Acting United
States Attorney, Jennifer P. May-Parker, Jennifer D. Dannels,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     The        district       court           committed        Roberto     Chay-Chay,      a

Guatemalan national, to the custody and care of the Attorney

General pursuant to 18 U.S.C. § 4246 (2012).                              The court found

that Chay-Chay, who was being detained at the Federal Medical

Center in Butner, North Carolina (“FMC-Butner”) for a mental

health evaluation following his illegal reentry into the United

States after deportation, was suffering from a mental disease or

defect     as    a    result        of       which   his    release       would   create    a

substantial risk of bodily injury to another person or serious

damage to the property of another.

     A person may be committed to the custody of the Attorney

General    for       “medical,       psychiatric,          or   psychological      care    or

treatment” “[i]f, after [a] hearing, the [district] court finds

by clear and convincing evidence that the person is presently

suffering from a mental disease or defect as a result of which

his release would create a substantial risk of bodily injury to

another    person       or     serious         damage      to   property     of   another.”

18 U.S.C. § 4246(d).                The district court’s finding that such

dangerousness         exists    is       a    factual      determination     we    will    not

overturn    unless      it     is    clearly         erroneous.       United      States    v.

LeClair, 338 F.3d 882, 885 (8th Cir. 2003); United States v.

Cox, 964 F.2d 1431, 1433 (4th Cir. 1992).                          We review issues of



                                                 2
statutory interpretation de novo.                      United States v. Joshua, 607
F.3d 379, 382 (4th Cir. 2010).

       On appeal, Chay-Chay does not argue that the Government

failed to establish his dangerousness by clear and convincing

evidence.          Rather,     he    first       challenges         the     district    court’s

statutory         interpretation      of     §       4246,    arguing        that    the   civil

commitment          involved        improper          extraterritorial              application

because      the     district       court     found          that     the    requirement      of

“substantial risk of bodily injury to another person” includes

risk to persons anywhere in the world.

       In this case, the district court did not expressly find

that      Chay-Chay’s     release      would         create     a    substantial       risk   of

bodily injury to, or serious damage to the property of, a person

outside      of    the   United      States.           In    fact,     if    Chay-Chay     were

released, he would be released in the United States, and there

is   no    proceeding     or    detainer         pending       against       him    that   would

preclude      his     presence       in     the       United        States    upon     release.

Having concluded that the district court did not give § 4246

extraterritorial effect, we need not reach the issue of whether

§ 4246 applies extraterritorially.

       Chay-Chay also posits constitutional challenges to allowing

a court in the United States to civilly commit “mentally ill

undocumented noncitizens . . . to serve de facto life sentences

at the expense of American taxpayers.”                         However, § 4246 provides

                                                 3
numerous avenues by which a person in Chay-Chay’s situation can

be released after commitment.            See 18 U.S.C. § 4246(d)(2), (e),

(g) (2012).       With respect to Chay-Chay’s due process rights,

“civil   commitment      for   any   purpose     constitutes     a   significant

deprivation of liberty that requires due process protection.”

Addington   v.    Texas,   441 U.S. 418,   425    (1979).       Furthermore,

Chay-Chay does not argue that he was denied due process through

the commitment hearing.

      Accordingly, we affirm the judgment of the district court.

We   dispense    with   oral     argument    because   the   facts     and   legal

contentions      are   adequately    presented    in   the   materials       before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                         4